KRUEGER, Judge.
The appellant was tried and convicted of the offense of theft of property over the value of $50, and his punishment was assessed at confinement in the state penitentiary for a term of six years.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review.
The sentence is improperly entered, in that it fails to take note of the Indeterminate Sentence Law as set forth in article 775, C. C. P.' 1925, as amended by Acts 1931, c. 207, § 1 (Vernon’s Ann. Civ. St. art. 775). The judgment and sentence will be reformed in that particular so as to declare that the appellant shall be confined in the state penitentiary for a term of not less than two, nor more than six, years.
As reformed, the judgment is affirmed.
MORROW, P. J., absent.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.